DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/27/2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Mamiko (JP-2014038145 A) in view of Jeong et al. (PGPub 2008/0090372 A1), and further in view of Tose et al. (US PAT. 6,365,265).
	Mamiko teaches a process of making an inductor component comprising steps of: preparing an negative photosensitive insulating paste that includes a filler material composed of a glass material and, inherently, a resin material, and a negative photosensitive conductive paste; forming a first insulating layer (19) by applying the insulating paste as shown in Fig. 5 (C) (paragraph [0024]); exposing the first insulating layer in a state where a first portion of the first insulating layer is shielded by a mask (2) as shown in Fig. 5 (C) (paragraph [0025]); removing the first portion of the first insulating layer to form a groove (22) at a position corresponding to the first portion as shown in Fig. 5 (D) (paragraph [0026]); applying the conductive paste (24) in the groove to form a coil conductor layer in the groove as shown in Fig. 5 (D) (paragraph [0028]); and applying the insulating paste on the first insulating layer and the coil conductor layer to form a second insulating layer (such as an outer insulating layer) as shown in Fig. 4 (paragraph [0029]).
	However, the second insulating layer of Mamiko is not clear whether the insulating paste is directly applied on the first insulating layer and on the coil conductor layer. Jeong et al. teach a process of making a coil including processes of applying a conductive paste (130, as shown in Fig. 2D) in a groove (112, as shown in Fig. 2C) to form a coil conductor layer in the groove (paragraph [0021] – [0024]), and applying an insulating paste directly on the first insulating layer (103) and directly on the coil conductor layer to form a second insulating layer (140) as shown in Fig. 2F (paragraph [0027]) in order to provide an insulation on a substrate (100). According to Figs. 2D and 2E, the coil conductor layer covered the groove is removed by CMP to form the coil. Therefore, the insulating paste as the second insulating layer is directly formed on both the first insulation layer and the coil (paragraphs [0024] – [0027]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention was made to a person having ordinary skill in the art to modify a process of fabricating an inductor of Mamiko by providing an insulation layer as a second insulation layer as taught by Jeong et al. in order to provide an insulation on a substrate.
	However, Mamiko, modified by Jeong et al., silent a quartz to be used as the filler material for the negative photosensitive insulating paste. Tose et al. teach a process of making an electronic component including an insulation layer as a photosensitive insulating paste having quartz with glass material (col. 5, lines 32- 36) in order to form an insulating layer that separates two or more electrodes or transmission lines in, for example, a high-frequency circuit substrate or an electronic component for a high-frequency circuit. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention was made to a person having ordinary skill in the art to modify a process of fabricating an inductor of Mamiko, modified by Jeong et al., by providing an insulation layer as a photosensitive insulating paste having quartz and glass material as taught by Tose et al. in order to form an insulating layer in a high-frequency circuit substrate or an electronic component for a high-frequency circuit.
	Re. claim 2: Mamiko also teaches that the exposure is performed with light not including a wave length of about 350 nm (paragraph [0025]).
	Re. claims 3 and 5: Mamiko also teaches that after the forming the second insulating layer, firing is performed at a temperature of about 800-850 0C (paragraph [0033]).
	Re. claims 4 and 6-8: Mamiko also teaches that a content ratio of the filler material to the glass material is about 20 vol % to about 50 vol % (paragraph [0040]).
Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims 1-8 and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D KIM whose telephone number is (571)272-4565. The examiner can normally be reached Monday-Friday: 6:00 AM-2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PAUL D KIM/Primary Examiner, Art Unit 3729